Exhibit 10.2

 

NINTH AMENDMENT TO OFFICE LEASE

 

This Ninth Amendment to Office Lease (this “Ninth Amendment”) is made and
entered into by and between ASP, Inc., the managing partner of Boulder Tower
Tenants in Common (“Landlord”), and HELMERICH & PAYNE, INC., a Delaware
corporation (the “Tenant”), effective on and as of the date on which Tenant
executes this Ninth Amendment, as set forth on the signature page (the
“Effective Date”).

 

W I T N E S SETH

 

WHEREAS, Landlord and Tenant previously entered into that certain Office Lease
dated May 30, 2003, as amended by that certain First Amendment to the Lease
dated as of May 23, 2008, Second Amendment to Lease dated December 13, 2011,
Third Amendment to Office Lease (with form of Fourth Amendment to Office Lease
attached thereto as Exhibit “B”) dated September 5, 2012, Fifth Amendment to
Office Lease dated December 26, 2012, Sixth Amendment to Office Lease dated
April 24, 2013, Seventh Amendment to Office Lease dated September 16, 2013, and
Eighth Amendment to Lease dated March 24, 2014 (collectively, the “Lease”);
pursuant to which Landlord leases to Tenant certain premises totaling 183,508
rentable square feet in the building commonly known as Boulder Towers (the
“Building”), located at 1437 South Boulder, Tulsa, Oklahoma 74119 (the “Existing
Premises”); and

 

WHEREAS, Landlord and Tenant desire to expand the Premises, and amend certain
other terms of the Lease, all as more particularly provided below;

 

NOW, THEREFORE, pursuant to the foregoing, and in consideration of the mutual
covenants and agreements contained in the Lease and herein, the Lease is hereby
modified and amended as set out below:

 

1.             Definitions.  All capitalized terms used herein shall have the
same meaning as defined in the Lease, unless otherwise defined in this Ninth
Amendment.

 

2.             Expansion Space; Term; Rent.  Landlord and Tenant hereby confirm,
stipulate and agree that the Existing Premises shall be expanded as of the term
commencement date to include an additional 12,751 rentable square feet of office
space known as Suite 620, which space is more particularly identified in red
outline on Exhibit “A” attached hereto (the “Expansion Space”).  Landlord will
deliver possession of the Expansion Space immediately following execution of
this Ninth Amendment for commencement of the construction of Tenant
Improvements.  Landlord will diligently pursue completion of construction of the
Tenant Improvements following delivery of possession.  The term commencement
date (“TCD”) and date of rent commencement with respect to the Expansion Space
will be September 1, 2014; provided, however, in the event delivery of
possession is delayed or Substantial Completion of Tenant Improvements does not
occur by September 1, 2014 and any such delay is caused by Landlord or
Landlord’s contractors, then Tenant shall be entitled to receive from Landlord a
rent credit equal to one (1) day of free Annual Rent for every one (1) day of
any such delay.  Unless sooner terminated as provided in the Lease, and subject
to the renewal options contained in the Lease, the expiration date for the lease
of the Expansion Space will be January 31, 2025.  Annual Rental for the
Expansion Space payable by Tenant under the Lease shall be as follows:

 

Months 1 to 2, inclusive:

Monthly Installment:

 

$0.00 ($ 0.00 /square foot of rentable area/annum)

 

--------------------------------------------------------------------------------


 

Months 3 to 62, inclusive:

Monthly Installment:

 

$15,407.46 ($ 14.50 /square foot of rentable area/annum)

 

 

 

Months 63 to 125, inclusive:

Monthly Installment:

 

$15,938.75 ($ 15.00 /square foot of rentable area/annum)

 

With the Expansion Space, and after giving effect to the square footage
adjustment in Section 9 below, the total rentable square feet of the Leased
Premises is 196,369 rentable square feet and the total rentable area of the
Building is 521,802 rentable square feet.  In the event the parties execute the
form of Fourth Amendment to Lease previously agreed to, the parties agree to
modify that form prior to execution thereof in order to accurately reflect
(after giving effect to this Ninth Amendment) the total rentable square feet of
the Leased Premises, total parking spaces, and Tenant’s Share of Operating
Expenses.

 

3.             Tenant Improvement Allowance.  The Landlord shall provide Tenant
a $20.00 per rentable square foot Tenant Improvement Allowance totaling
$255,020.00 to reduce the cost of Tenant Improvements to be constructed in the
Expansion Space (in the same manner as set forth in Exhibit B of the Lease),
inclusive of demolition, above ceiling modification, preliminary space planning
and construction documents and construction.  Landlord shall timely pay the cost
of Tenant Improvements up to the amount of the Tenant Improvement Allowance.  In
the event that the total cost of Tenant Improvements is less than the Tenant
Improvement Allowance, then the balance may, at Tenant’s election, be used by
Tenant to improve any area of the Leased Premises as long as the improvements
are completed within two (2) years from the TCD.  In the event that the total
cost of Tenant Improvements is more than the Tenant Improvement Allowance, then
Tenant shall pay such excess costs when such amounts become due and owing to the
contractors.

 

4.             Parking.  With respect to the Expansion Space, the Landlord shall
provide Tenant on the TCD thirty-eight (38) parking spaces, including eight
(8) reserved covered spaces in the attached parking structure and thirty (30) on
a non-reserved basis on the existing surface lots. As of the TCD, Tenant shall
have a total of five hundred thirty-one (531) parking spaces, which shall
consist of one hundred twenty-five (125) reserved covered spaces in the attached
parking structure and four hundred and six (406) on a non-reserved basis on the
existing surface lots. These spaces are free of charge.

 

5.             Tenant’s Share and Operating Expense Base. Tenant’s Share
attributable to the Expansion Space shall be 2.44%. Tenant’s Share attributable
to the entire Leased Premises after the addition on the TCD of the Expansion
Space, and square footage adjustment of Section 9, shall be 37.63%.  The
Operating Expense Base for the Expansion Space shall mean the amount of
Operating Expenses for the calendar year 2015.  From and after the TCD, the 5%
cap on increases in Tenant’s Share attributable to the Expansion Space as to
increases in Operating Expenses, as set forth in Section 4.02(g) of the H&P
Lease, shall be applicable to the Expansion Space and Tenant’s Share shall be
made in reference to the base amount established in 2015.

 

6.             Right of First Offer.  Tenant shall have a continuing right of
first offer to lease any office space on the sixth floor — West Tower (the “ROFO
Space”), not subject to the Lease, as hereby amended.  Landlord shall give
written notice (the “Landlord’s ROFO Notice”) to Tenant no later than one
hundred and twenty (120) days prior to the lease expiration date for any such
ROFO Space.  Upon receipt of such notice, Tenant shall have ten (10) business
days to give to Landlord written notice (the “Tenant’s ROFO Notice”) that Tenant
desires to lease the ROFO Space.  If Tenant so notifies Landlord, then Tenant
and Landlord shall enter into good-faith negotiations and shall attempt to agree
upon lease terms for such ROFO Space; provided, however, that rent for any ROFO
Space will be set at $15.00 per square foot (provided Tenant’s acceptance to
lease ROFO Space relates to a Landlord ROFO Notice that was given

 

--------------------------------------------------------------------------------


 

(or should have been given) within five (5) years of the TCD under Section 2
above).  If Tenant and Landlord fail to agree upon lease terms for such ROFO
Space within 7 business days after Landlord receives the Tenant’s ROFO Notice,
Landlord shall be entitled to lease the ROFO Space to any other person or
entity, on such terms and conditions as Landlord, in Landlord’s sole discretion,
shall determine.  If Landlord has not leased the space subject to Landlord’s
ROFO Notice within 180 days after the date of Landlord’s ROFO Notice, then
Landlord must provide a new Landlord ROFO Notice to Tenant.  Notwithstanding the
foregoing in this Section 6, Landlord must during the entire term of the Lease,
as amended, provide a Landlord ROFO Notice to Tenant each time ROFO Space
becomes available to lease.

 

7.             Contraction Right.  The 6th Floor — East Tower is hereby added as
a block of space subject to contraction under Exhibit “B” — Eliminated Space
Possibilities of the Second Amendment to Lease dated December 13, 2011.

 

8.             Signage.  Subject to compliance with all applicable laws and any
approval required by the City of Tulsa, as well as Addendum One of the Lease
captioned “Signage Rights,” Landlord agrees that Tenant may install Tenant’s
signage/logo on the west side of the cooling tower on top of the Building.

 

9.             Suite 660 Extension.  The term of the lease of the Sixth Floor
Expansion Space (as defined in the Third Amendment to Office Lease) is hereby
extended through January 31, 2025.  Effective April 1, 2015, the parties agree
that for all purpose of the Lease the square footage of the Sixth Floor
Expansion Space is restated and amended to be 4,819 sq. feet.  Effective
April 1, 2015, rent for the Sixth Floor Expansion Space will be as follows:

 

Months 1 to 55, inclusive:

Monthly Installment:

 

$5,822.96 ($14.50 /square foot of rentable area/annum)

 

 

 

Months 56 to 118 inclusive:

Monthly Installment:

 

$6,023.75 ($15.00 /square foot of rentable area/annum)

 

The Landlord shall provide Tenant a $20.00 per rentable square foot Tenant
Improvement Allowance totaling $96,380.00 to reduce the cost of Tenant
Improvements to be constructed in the Sixth Floor Expansion Space (in the same
manner as set forth in Exhibit B of the Lease), inclusive of demolition, above
ceiling modification, preliminary space planning and construction documents and
construction.  Landlord shall timely pay the cost of Tenant Improvements up to
the amount of the Tenant Improvement Allowance.  In the event that the total
cost of Tenant Improvements is less than the Tenant Improvement Allowance, then
the balance may, at Tenant’s election, be used by Tenant to improve any area of
the Leased Premises as long as the improvements are completed within two
(2) years from the TCD.  In the event that the total cost of Tenant Improvements
is more than the Tenant Improvement Allowance, then Tenant shall pay such excess
costs when such amounts become due and owing to the contractors. 
Notwithstanding the foregoing, Tenant may also elect to use all or part of the
Tenant Improvement Allowance under this Section 9 to improve the Expansion Space
under Section 2 above.  Landlord will continue to provide the same number and
type of parking spaces attributable to the Sixth Floor Expansion Space as set
forth in the Third Amendment to Office Lease.

 

10.          Authority. Each of Landlord and Tenant represents and warrants to
the other that the execution, delivery and performance of this Ninth Amendment
by such party is within the requisite power of such party, has been duly
authorized and is not in contravention of the terms of such party’s
organizational or governmental documents.

 

--------------------------------------------------------------------------------


 

11.          Binding Effect. Each of Landlord and Tenant further represents and
warrants to the other that this Ninth Amendment, when duly executed and
delivered, will constitute a legal, valid, and binding obligation of Tenant,
Landlord and all owners of the Building, fully enforceable in accordance with
its respective terms, except as may be limited by bankruptcy, moratorium,
arrangement, receivership, insolvency, reorganization or similar laws affecting
the rights of creditors generally and the availability of specific performance
or other equitable remedies.

 

12.          Successors and Assigns.  This Ninth Amendment will be binding on
the parties’ successors and assigns.

 

13.          Brokers.  Tenant warrants that it has had no dealings with any
broker or agent other than Commercial Realty, LLC d/b/a CB Richard
Ellis|Oklahoma (the “Broker”) in connection with the negotiation or execution of
this Ninth Amendment.  Landlord shall indemnify and hold Tenant harmless from
and against any cost, expenses or liability for commissions or other
compensation or charges of Broker.  Tenant agrees to indemnify Landlord and hold
Landlord harmless from and against any and all costs, expenses or liability for
commissions or other compensations or charges claimed to be owed by Tenant to
any broker or agent, other than Broker, with respect to this Ninth Amendment or
the transactions evidenced hereby.

 

14.          Amendments.  With the exception of those terms and conditions
specifically modified and amended herein, the Lease shall remain in full force
and effect in accordance with all its terms and conditions. In the event of any
conflict between the terms and provisions of this Ninth Amendment and the terms
and provisions of the Lease, the terms and provisions of this Ninth Amendment
shall supersede and control.

 

15.          Counterparts.  This Ninth Amendment may be executed in any number
of counterparts, each of which shall be deemed an original, and all of such
counterparts shall constitute one agreement. To facilitate execution of this
Ninth Amendment, the parties may execute and exchange facsimile counterparts of
the signature pages and facsimile counterparts shall serve as originals.

 

16.          Disclosure.  Members of the Boulder Towers Tenants in Common are
licensed real estate brokers in the State of Oklahoma and are affiliated with
Commercial Realty, LLC d/b/a CB Richard Ellis|Oklahoma; they are also partners
in Boulder Towers Tenants in Common, the Landlord.

 

[Signatures on following page.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Ninth Amendment to be
effective as of the day and year as set forth above.

 

 

 

LANDLORD:

 

 

 

 

 

By: ASP, Inc.

 

 

 

 

 

Managing Partner of

 

 

Boulder Towers Tenants in Common

 

 

 

 

 

 

 

By:

/s/ William H. Mizener

 

Name:

William H. Mizener

 

Title:

President

 

Date Executed:

6/13/14

 

 

 

 

 

 

 

TENANT:

 

 

 

 

Helmerich & Payne, Inc.

 

 

 

 

 

 

 

By:

/s/ Steven R. Mackey

 

Name:

Steven R. Mackey

 

Title:

Executive Vice President

 

Date Executed: June 16, 2014

 

--------------------------------------------------------------------------------